Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on October 8, 2020. Claims 1 and 3-17 are pending. Claim 2 has been cancelled. Claim 1 has been amended.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-9,11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2013/0278690) in view of Yamamoto (US 5,698,478) as evidenced by the MSDS for BYK-348 and pvp-K-30 polymer.
Saito teaches pretreatment liquids for textile printing including polyvalent metal cationic compounds such as calcium chloride, calcium nitrate or magnesium sulfate (paragraphs 0035-0036), resin emulsions such as resin particles (paragraph 0081), 
	In examples P1 and P3 of Table 1, Saito teaches pretreatments comprising calcium nitrate, polyvinylpyrrolidone K-30 which is a particulate powder from MSDS, 0.1% BYK-348, which is a silicone based water repellant with a melting point of less than 0 degrees C (see MSDS) and water (paragraph 0193). In Table 2 the ink contains white pigment titanium dioxide, water and urethane resin (column 28). The claims of claim 7 and 8 limit the cloth and while Saito teaches a black cloth (paragraph 0007) and treating cotton and polyester (paragraph 0167), the claims are drawn to the treatment composition and not the cloth it is adhered to, which is intended use. SO the cloth limitations do not further limit the components of the composition which is able to be used on polyester or cotton/polyester cloth having any color portion and L* value.
Saito does not teach maximum peaks of molecular weight of 1000-25000.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the treatment compositions of Saito by incorporating the PVP with molecular weights of 3000-100000  with two maximum peaks one at 28000-100000 and one at 3000-25000 as Yamamoto teaches PVP in the range 3000-10000 are effective in pretreating cloth before ink jet prinking to prevent color bleed. Saito teaches using a PVP in the weight range of 40000-80000 for preventing color bleed so selecting another PVP with a peak range in the 3000-25000 range would be obvious as Yamamoto teaches this ranges are equivalent to the 40000-80000 molecular weight range and both provide similar benefit of preventing dye bleed. Selecting from the prior art ranges to arrive at applicant two maximum peaks at the ratio of 1:5 to 5:1 is obvious as it would be the result of routine experimentation to enhance dye bleed reduction and image clarity and sharpness absent a showing of unexpected results for a particular range. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2013/0278690) in view of Yamamoto (US 5,698,478) as evidenced by the MSDS for BYK-348 and pvp-K-30 polymer and further in view of Patil (US 2018/0251655).
Saito and Yamamoto are relied upon as set forth above.
Saito and Yamamoto do not teach paraffin wax water repellents. 
Patil teaches that ink receptive coatings for ink jet printing advantageously contain waxes with melting points of 50-150 degrees C such as paraffin in concentrations of at 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the treatment compositions of Saito and Yamamoto by incorporating the paraffin waxes at the claimed values to impart water repellency and scratch resistance to the ink receptive layer prior to ink jet printing. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2013/0278690) in view of Yamamoto (US 5,698,478) as evidenced by the MSDS for BYK-348 and pvp-K-30 polymer and further in view of Kobayashi (DE 2005-599894).
Saito and Yamamoto are relied upon as set forth above.
Saito and Yamamoto do not teach polyoxyethylene oleyl ether. 
Kobayashi teaches that water soluble resins, cationic compounds and polyoxyethylene oleyl ether are conventionally included as surfactants in an ink receptive layer that has reduced rate of drying for ink jet printing methods.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the treatment compositions of Saito and Yamamoto by incorporating the polyoxyethylene oleyl ether as Kobayashi teaches it as a conventional surfactant combined with water soluble resins and cationic compounds used as ink receptive layers for ink jet printing. Kobayashi teaches the surfactants are present in a composition that has reduced drying time which would make pretreating faster before ink jet printing. 

Response to Arguments
Applicant's arguments filed Saito in view of Yamamoto have been fully considered but they are not persuasive. It is the examiner’s position that combining the first water soluble resins of Saito  with the second water soluble resins taught in Yamamoto is obvious as both resins are taught as useful for pretreating cloth with the resins to prevent dye bleeding and staining when the substrates are further printed with ink in ink jet processes. Combining two resin compounds known to be useful for the same ink bleed prevention is obvious for providing a substrate which when printed will produce sharp images. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). Regarding the ratio of the first resin to the second resin, this ratio could be optimized through routine experimentation to arrive at the instantly claimed values to maximize dye bleed prevention. Applicant has not demonstrated the criticality of the combination of the first and second resin in the claimed ratios, therefore combining in any ratio would be obvious absent a showing of unexpected results. The data in the tables of applicant’s specification are not persuasive since they are not commensurate in scope with the broad disclosure of any first water soluble resin with molecular weight range 28,000-2,800,000 and any second water soluble resin with a molecular weight range of 1000-25,000 as only specific species are shown in the data tables.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMINA S KHAN/Primary Examiner, Art Unit 1761